DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received February 2, 2021.  Claims 1-12 and 14-24 are currently pending. Claim 23 is withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1-12, 14-22, and 24 are examined herein. The restriction requirement mailed October 6, 2020 is still deemed proper. Applicant's elected Group I without traverse in the reply filed October 9, 2020.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Withdrawn Claim Rejections - 35 USC § 112
Applicant’s remarks (see pages 9-14) and further the Declaration of Dr. Zoulfia Darieva filed under 37 CFR 1.132 on February 2, 2021 in response to the rejection of claims 1-16 and 19-21 under 35 USC 112(a) for lacking adequate written description have been fully considered. However, in view of the prior art’s disclosure for making and using mammalian expression vectors consisting of 5000 or fewer nucleic acid base pairs as illustrated by Li (US 2011/0097798) as discussed further below, the rejection of claims 1-16 and 19-21 under 35 USC 112(a) for lacking adequate written description is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the EF1A promoter”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 contains the trademark/trade name “PER.C6”.  Claim 18 contains the trademark/trade name “pcDNA”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cell or a plasmid and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0097798) in view of Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages).
Li teaches a nucleic acid expression vector REEMAC2 (see FIG 6) for expressing a mammalian cell ([0019]) comprising an expression cassette comprising an expression cassette comprising a promoter (see C2 promoter), a nucleic acid encoding a secreting leader sequence (i.e. signal peptide), at least one cloning site (i.e. multiple cloning site) for target gene insertion (see claim 2) and an SV40 terminator (i.e. a 3’ UTR sequence comprising a polyadenylation sequence) (see FIG 6). Li’s disclosure of “at least one cloning site for target gene insertion” (see claim 2) sufficiently describes the vector prior to insertion of the nucleic acid encoding the target gene of interest. Li teaches that the vector size was about 2 kb (i.e. consisting of 5000 or fewer nucleic acid base pairs) ([0085]).
Li does not teach wherein the secreting leader sequence is from Gaussia luciferase.
However, Stern teaches testing a variety of signal peptides in the amount of luciferase production and observed that the most effective signal peptide was the signal peptide from Gaussia luciferase (abstract). Stern teaches observing superior in the hepatic HepG2 cell line as well as CHO cells (abstract). Stern concluded that the selection of a signal peptide is of vital importance in the 
It would have been obvious to one of ordinary skill in the art to have modified the vector of Li by replacing the secreting leader sequence with a signal peptide encoding the Gaussia signal peptide in-frame to a nucleic acid encoding a protein of interest for the advantage of maximizing the production of a protein of interest in a host mammalian cell as described by Stern.

To the extent that Li does not explicitly refer to the SV40 terminator as comprising a polyadenylation sequence, Stern teaches that SV40 terminator achieves termination through polyadenylation (page 4, column 1, last paragraph). Accordingly, it is inherent to the SV40 terminator that is comprises a polyadenylation sequence. Nevertheless, if any further modification is required, given Stern’s disclosure regarding the use of SV40 terminator comprising a polyadenylation sequence, it would have been obvious to have incorporated a polyadenylation sequence into the vector for the advantage of terminating the transcript in mammalian cells.

Regarding claim 2, Li further teaches wherein the REEMAC2 vector further comprises a nucleic acid that encodes hygromycin (i.e. a selectable marker) which is downstream of EM7 promoter, which is inherently “weaker than the EF1A promoter” in mammalian cells at least one the basis that the EM7 promoter is a bacterial promoter ([0037]), the instant specification teaches that the EF1A promoter occupies intermediate strength between CMV and SV40 (page 29, lines 13-15), and Stern makes clear that the SV40 promoter is derived from the genes of animal viruses and is most commonly used (page 2, column 2, paragraph 2).

Regarding claim 3, Stern teaches wherein the signal peptide from Gaussia luciferase encodes the peptide MGVKVLFALICIAVAEA (see Table 1), which is identical to instant SEQ ID NO: 1.

Regarding claims 4 and 5, Li teaches wherein the expression cassette further comprises a nucleic acid that encodes a target protein ([0085]), wherein the target protein is human interferon alpha1 ([0105]), which is a mammalian protein.

Regarding claims 6 and 7, Li teaches wherein the promoter is the CMV promoter ([0071]). However, to the extent that Li does not explicitly refer to the presence of the CMV promoter in the REEMAC2 vector, Li teaches that CMV is active in many cell cultures systems as it is considered one of the strongest promoters ([0071]). Accordingly, it would have been obvious to one of ordinary skill in the art to have used the CMV promoter for the advantage of achieving strong gene expression.

Regarding claims 8 and 9, Li does not teach wherein the promoter is a promoter for inducible expression.
However, Stern teaches that through a transactivator sequence known as the Tet-regulatory element the expression of the inserted gene can be regulated (induced) by the addition of tetracycline (i.e. inducible by doxycycline) (page 8, column 1, last paragraph).
It would have been obvious to one of ordinary skill in the art to have replaced the promoter for an inducible promoter such as the tet-regulatory element for the advantage of achieving increased control of protein expression.

Regarding claims 14-16, Li teaches CHO-K1 cells (i.e. mammalian host cells) comprising the nucleic acid expression vector ([0105]).



Regarding claim 19, the specification does not explicitly define the term “kit”. For the purposes of this rejection, the term “kit” is interpreted as merely the sum of its contents. The limitations of a vector according to claim 1 are addressed above. In addition, Li further teaches a mammalian cell and Lipofectamine 2000 for transfection (i.e. a reagent) ([0098]).

Regarding claim 20, the limitations of claim 1 are addressed above. Li further teaches wherein the vector comprises a cloning site for target gene insertion (see claim 2), wherein a gene encoding human interferon alpha1 is inserted, the vector is transfected into CHO-K1 cells (i.e. a mammalian cell), and culturing the cells ([0105]).

Regarding claim 21, Li further teaches purifying the proteins expressed and secreted from the host cells ([0109]). Accordingly, it would have been obvious to one of ordinary skill in the art to have purified the protein encoded by the gene of interest for the advantage of isolating the protein of interest for use in downstream applciations.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0097798) in view of Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 , as applied to claim 1 above, and further in view of pcDNA4/HisMax plasmid vector (pcDNA™4/HisMax A, B, and C product manual by Invitrogen, published November 8, 2011).
The teachings of Li and Stern are discussed above.
Regarding claims 10 and 11, Li does not teach wherein the expression cassette further comprises a translational enhancer, or wherein the translational enhancer is SP163.
However, Invitrogen’s pcDNA4/HisMax plasmid vector manual describes the SP163 translational enhancer that increases expression of the recombinant protein via a cap-independent translation mechanism (see page 17).
It would have been obvious to one of ordinary skill in the art to have further modified the vector to include the SP163 translational enhancer for the advantage of increasing the expression of the recombinant protein of interest as described by Invitrogen’s pcDNA4/HisMax plasmid vector manual.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2011/0097798) in view of Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages), as applied to claim 1 above, and further in view of Peroutka (Peroutka et al. (2008) Protein Science, 17:1586-1595).
The teachings of Li and Stern are discussed above.
Regarding claim 12, Li does not teach wherein the expression cassette further comprises a nucleic acid encoding a SUMO-tag.
However, Peroutka similarly teaches methods for enhancing the expression and secretion of complex proteins in mammalian cells (abstract). Peroutka describes several SUMOs and through their fusion results in increased protein secretion (abstract). Peroutka teaches that the SUMOs will provide valuable tools for enhancing the expression and secretion of difficult to expression recombinant proteins in eukaryotic cells (see page 1587, column 2, paragraph 2).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the pcDNA4/HisMax plasmid vector (pcDNA™4/HisMax A, B, and C product manual by Invitrogen, published November 8, 2011) in view of Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages).
Invitrogen provided the pcDNA4/HisMax plasmid vector which the product manual describes is a nucleic acid expression vector for expression of recombinant proteins in mammalian cell lines (see page 1, introduction).
Invitrogen’s pcDNA4/HisMax plasmid vector product manual does not teach that the vector further comprises a nucleic acid encoding a Gaussia luciferase signal peptide that is fused in-frame with the nucleic acid encoding the polypeptide of interest.
However, Stern teaches testing a variety of signal peptides in the amount of luciferase production and observed that the most effective signal peptide was the signal peptide from Gaussia luciferase (abstract). Stern teaches observing superior in the hepatic HepG2 cell line as well as CHO cells (abstract). Stern concluded that the selection of a signal peptide is of vital importance in the production of maximal amounts of recombinant protein in mammalian expression systems (abtract).
It would have been obvious to one of ordinary skill in the art to have modified the pcDNA4/HisMax plasmid with a nucleic acid encoding the Gaussia signal peptide in-frame to a nucleic acid encoding a protein of interest for the advantage of maximizing the production of a protein of interest in a host mammalian cell as described by Stern.
Response to Arguments
	The prior art rejections as set forth above are applicable to the current claims.


Allowable Subject Matter
Claims 22 and 24 are allowable for the reasons discussed in the Office Action mailed November 3, 2020 on page 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
May 6, 2021